Citation Nr: 0107574	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-20 150 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1943 to February 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 


REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (the Act) became law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The Act, furthermore, contains 
certain notification provisions, which apply in the event 
that there exists evidence that has not been obtained.

The Act provides, in relevant part:

ASSISTANCE IN OBTAINING RECORDS- (1) As part of the 
assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that 
the claimant adequately identifies to the Secretary 
and authorizes the Secretary to obtain.
(2) Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall--
(A) identify the records the Secretary is unable to 
obtain;
(B) briefly explain the efforts that the Secretary 
made to obtain those records; and (C) describe any 
further action to be taken by the Secretary with 
respect to the claim.

With respect to providing examinations, the Act provides in 
pertinent part:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS- (1) 
In the case of a claim for disability compensation, 
the assistance provided by the Secretary under 
subsection (a) shall include providing a medical 
examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make 
a decision on the claim.
(2) The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)--
(A) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and
(B) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(C) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

Service connection was established for lumbosacral strain in 
October 1949, at which time the veteran's disability was 
evaluated as 10 percent disabling.  In December 1988, a Board 
decision denied service connection for degenerative disc 
disease of the cervical and lumbar spine, noting that there 
was no evidence of neurologic disease in 1949.  That 
decision, which reflects a determination that lumbosacral 
strain was manifested by complaints of pain and limitation of 
motion, assigned a 10 percent evaluation, made effective May 
1987, to the veteran's service-connected lumbosacral strain.

Treatment records reflect the presence of arthritis of the 
lumbosacral spine and spinal stenosis.  For instance a July 
1989 entry reflects the presence of spinal stenosis with 
radicular symptoms and decreased ankle jerk.  Another entry 
which documents a history since the 1940's of back pain 
similarly reflects an impression of spinal stenosis and notes 
that limitation of motion in the hips secondary to low back 
pain.  A March 1991 entry references lumbar radiculopathy, 
characterized as secondary to an old injury.

During a VA examination in October 1991 diagnoses included 
lumbosacral strain with spasms of the lumbar area and 
degenerative osteoarthritis of the lumbar area, with positive 
low back signs and marked limitation of the lumbar spine 
area.  During a VA examination in March 1994 diagnoses 
included severe degenerative joint disease and spinal 
stenosis.  

During a VA examination in March 1999, the veteran complained 
of low back pain, with radiation and occasional numbness of 
the left leg.  The examiner observed that radiographic 
examination in March 1997 revealed severe degenerative 
arthritis of the lumbosacral spine.  The diagnoses were 
spondylosis of the lumbosacral spine with a left L4, L5, and 
S1 radiculopathy and spinal stenosis of the lumbosacral 
spine.

The evidence before the Board raises some question as to 
whether stenosis, arthritis and the veteran's neurologic 
complaints are part of the veteran's service-connected 
disability.  Although the Board, in December 1988, denied 
service connection for degenerative disc disease, that 
decision did not address service connection for arthritis or 
stenosis.  Furthermore, since then, the claims file has 
associated with it additional evidence of neurologic 
impairment associated with the veteran's history of 
complaints.   

The report of the VA examination conducted in March 1999 does 
not reflect an opinion as to whether disabilities such as 
arthritis/stenosis and any neurologic impairment are 
associated with what until now has been characterized as 
lumbar strain.  Furthermore, that opinion does not offer any 
mechanism to segregate the symptomatology associated with the 
veteran's service-connected lumbar strain from symptomatology 
not associated with that disability.  Further examination, 
therefore, is warranted in order to develop a better picture 
of the veteran's disability.  


The claims file, therefore, is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
request that the veteran identify all 
health care providers who have provided 
the veteran with treatment for a back 
disorder and the dates of treatment 
received.  After obtaining any necessary 
releases, the RO should attempt to obtain 
those records and associate those records 
with the claims file.  If the RO is 
unable to obtain any records identified, 
the RO should notify the veteran.

2.  Thereafter, the veteran should be 
accorded a VA examination by an 
appropriate physician to identify the 
nature of and etiology of any back 
disorders, as well as the severity of any 
back disorder.  Prior to the examination, 
the RO should provide the examiner with 
the veteran's claims file and a copy of 
this Remand for review.  Thereafter, the 
examiner should conduct all evaluations, 
studies, and tests deemed necessary.  
Following a comprehensive review of the 
claims file and the veteran's history and 
a thorough examination, the medical 
examiner, should identify all present 
disorders of the low back, including, if 
present, arthritis, spinal stenosis and 
degenerative disk disease.  The examiner 
should then indicate whether it is as 
least as likely as not that arthritis, 
stenosis, degenerative disk disease, and 
or any neurologic symptoms are 
etiologically related to the veteran's 
service-connected lumbar strain.  If the 
examiner determines that any back 
disorder identified is not etiologically 
related to lumbar strain, the examiner 
should offer an opinion as to whether the 
disorder is otherwise related to service.  
If the examiner determines that a 
disorder is not otherwise related to 
service, the examiner should indicate 
whether the disorder is made appreciably 
worse by lumbar strain.  The examiner 
must provide complete findings of any 
pertinent symptomatology present 
including any limitation of motion and 
any neurologic findings.  In accordance 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995), the examination report should 
address whether any pain (including 
painful motion or pain with use), flare-
ups of pain, weakened movement, excess 
fatigability, or incoordination results 
in functional loss.  The examiner should 
state whether any pain claimed by the 
veteran is supported by adequate 
pathology and is evidenced by visible 
behavior.  To the extent that it is 
possible, any functional loss that is 
present should be expressed as degrees of 
limitation of motion or ankylosis of the 
affected joint.  The examiner should 
indicate the extent to which the findings 
in question are attributable to lumbar 
strain, the effects of lumbar strain on 
another disability, or a back disability 
otherwise related to service.  To the 
extent that findings reported are not 
attributable to any of the above, the 
examiner should so indicate.  The 
examiner should provide the complete 
rationale on which the opinion is based.  
The claims file must be made available to 
the examiner for review.

3.  The RO should then review the VA 
examination report to determine whether 
its complies with the previous 
instruction.  If it is deficient in any 
regard, immediate corrective action 
should be taken.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  The RO should consider all 
of the representative's assertions and 
apply all regulations pertinent to the 
veteran's claims.  The RO should consider 
the holdings in Allen v. Brown, 7 Vet. 
App. 439 (1995), and DeLuca, noted above.  
The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If the decision is 
adverse to the veteran, the RO should 
provide the veteran and his 
representative a supplemental statement 
of the case that lists all pertinent 
statutory and/or regulatory provisions on 
which the RO's denial is based and an 
opportunity to respond thereto before the 
claim is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




